  Case 3:19-cr-30154-NJR Document 5 Filed 10/30/19 Page 1 of 11 Page ID #5



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS
                                                                                                   OCT 3 0 2019
UNITED STATES OF AMERICA,                                                                                '^'STRICI COURT
                                                                                           southern district of ILLINOIS
                                                                                                EAST ST. LOUIS OFFICE
                 Plaintiff,

vs.                                                          CASE NO.18-CR-30141-NJR;^^/
                                                             CASE NO.iq^CR-Som^Ud fL'f
MELISSA SCANLAN
a/k/a "TheDrugLlama,"

                  Defendant.


                                          PLEA AGREEMENT


           The attorney for the United States and the attorney for the Defendant have engaged in

discussions and have reached an agreement, pursuant to Federal Rule of Criminal Procedure

11(c)(1)(B). The terms are as follows:

                                  I. Charges,Penalties, and Elements

           1.     Defendant understands the charges contained in the Indictment ana will plead guilty

to Counts 1, 2, 3, 4, 5, 6, 7, 8, and 9. Defendant also understands the charges contained in the

Information and will plead guilty to Count 1 of the Information. Defendant understands the

essential elements ofthose Counts and the possible penalties, as set forth below:

 !Indictiheht                        I."'""-                             1          ;.l^s6i®dailSleml^
                                                                   L \                       V-               'i:'. ■!'
                                                                    (1) Two or more persons agreed,
                                                                        directly or indirectly, to violate the
                                                                        federal drug laws
                                                                    (2) The defendant knew the essential
                                      Imprisonment Range: 10
                                                                        objective of the conspiracy (the
                   21 U.S.C. §846     years to life imprisonment
                                                                        unlawful purpose of the agreement)
                  (Conspiracy to      Fine: NMT a $10,000,000 fine
       1                                                            (3) The defendant knowingly and
                     Distribute       Supervised Release: NLT 5
                                                                        voluntarily involved himself in the
                     Fentanyl)        years of supervised release
                                                                        conspiracy; and
                                      Special Assessment: $100
                                                                    (4) The overall scope of the conspiracy
                                                                        involved 400 grams or more of a
                                                                        mixture or substance containing a
                                                                               detectable amount of fentanyl.
Case 3:19-cr-30154-NJR Document 5 Filed 10/30/19 Page 2 of 11 Page ID #6
Case 3:19-cr-30154-NJR Document 5 Filed 10/30/19 Page 3 of 11 Page ID #7
Case 3:19-cr-30154-NJR Document 5 Filed 10/30/19 Page 4 of 11 Page ID #8
Case 3:19-cr-30154-NJR Document 5 Filed 10/30/19 Page 5 of 11 Page ID #9
Case 3:19-cr-30154-NJR Document 5 Filed 10/30/19 Page 6 of 11 Page ID #10
Case 3:19-cr-30154-NJR Document 5 Filed 10/30/19 Page 7 of 11 Page ID #11
Case 3:19-cr-30154-NJR Document 5 Filed 10/30/19 Page 8 of 11 Page ID #12
Case 3:19-cr-30154-NJR Document 5 Filed 10/30/19 Page 9 of 11 Page ID #13
Case 3:19-cr-30154-NJR Document 5 Filed 10/30/19 Page 10 of 11 Page ID #14
Case 3:19-cr-30154-NJR Document 5 Filed 10/30/19 Page 11 of 11 Page ID #15
